PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.                            No. 04-4088
RICHARD DANIEL ALLEN,
               Defendant-Appellee.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Andre M. Davis, District Judge.
                        (CR-03-113-AMD)

                      Argued: May 25, 2006

                      Decided: June 14, 2006

        Before WILLIAMS and MICHAEL, Circuit Judges,
              and HAMILTON, Senior Circuit Judge.



Vacated and remanded by published opinion. Senior Judge Hamilton
wrote the opinion, in which Judge Williams and Judge Michael
joined.


                            COUNSEL

ARGUED: Christopher John Romano, Assistant United States Attor-
ney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellant. Denise Charlotte Barrett, Assistant Federal
Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Baltimore, Maryland, for Appellee. ON BRIEF:
2                      UNITED STATES v. ALLEN
Thomas M. DiBiagio, United States Attorney, Baltimore, Maryland,
for Appellant. James Wyda, Federal Public Defender, Baltimore,
Maryland, for Appellee.


                              OPINION

HAMILTON, Senior Circuit Judge:

   The government appeals the sixty-three month sentence imposed
by the district court following the guilty plea of the defendant, Rich-
ard Allen, to the charge of being a felon in possession of a firearm,
18 U.S.C. § 922(g). For the reasons stated below, we vacate Allen’s
sentence and remand for resentencing.

                                   I

   On November 26, 2002, members of the Baltimore Police Depart-
ment’s Criminal Investigations Division, Drug Enforcement Section,
went to Allen’s residence located at 1618 East Fort Avenue, Balti-
more, Maryland, in order to execute an arrest warrant for Allen, who
was charged by a Maryland state indictment with various felony nar-
cotics violations. The officers were met by Allen’s girlfriend, who
informed the officers that Allen was upstairs. Prior to attempting to
arrest Allen, the officers, for safety reasons, asked Allen’s girlfriend
if there were any firearms located in the house. She told the officers
that there was a handgun located in "our" bedroom, underneath a pil-
low. The officers observed a Ruger P-95 nine millimeter semi-
automatic pistol protruding from under a pillow in the couple’s bed-
room. Allen was subsequently located hiding in a closet and placed
under arrest. At this point, the residence was secured by the officers
and a search warrant was sought for the residence. A search of the
residence resulted in the recovery of the Ruger P-95 (loaded with nine
rounds of ammunition) and a box of nine millimeter ammunition con-
taining thirty-seven cartridges. Further investigation revealed that the
firearm and ammunition had been purchased in a sporting goods store
in Glen Burnie, Maryland by Allen and his girlfriend.

 On March 5, 2003, a federal grand jury sitting in the District of
Maryland indicted Allen on three counts of violating § 922(g). By
                        UNITED STATES v. ALLEN                           3
way of a plea agreement drafted by the government, Allen agreed to
plead guilty to the § 922(g) count charging him with possession of the
Ruger P-95. The plea agreement provided that, in the event Allen was
found to be an Armed Career Criminal under 18 U.S.C. § 924(e), he
was subject to a "minimum mandatory sentence of fifteen (15) years
without parole and up to life imprisonment without parole." The plea
agreement further provided that, if the government determined that
Allen had provided substantial assistance to the government, the gov-
ernment would make a one level downward departure motion pursu-
ant to USSG § 5K1.1. In the plea agreement, Allen reserved the right
to seek departures based on duress and his criminal history category
over-representing his criminal history. Finally, both Allen and the
government waived their right to appeal the sentence imposed, reserv-
ing only the right to appeal departures from the sentencing range
under the Guidelines or a sentence that was imposed above the statu-
tory maximum or below the statutory minimum.

   The presentence report (PSR) prepared for Allen’s sentencing
determined that Allen was an Armed Career Criminal, based on three
prior felony drug convictions.1 Because Allen was determined to be
an Armed Career Criminal, the PSR indicated that Allen’s statutory
mandatory minimum sentence was fifteen years. The PSR also found
that Allen’s criminal history category was VI, based on a total of thir-
teen criminal history points.2 Although the PSR correctly determined
that Allen’s adjusted offense level was 30 (after an acceptance of
responsibility reduction), it mistakenly ignored the statutory manda-
tory minimum sentence and reported that Allen’s sentencing range
  1
   Allen does not dispute that he is an Armed Career Criminal.
  2
   Allen’s thirteen criminal history points were calculated as follows: (1)
three for a Maryland state possession with intent to distribute offense
which took place on July 18, 1994; (2) three for a Maryland state posses-
sion with intent to distribute offense which took place on September 23,
1994; (3) three for two Maryland state manufacture/distribution offenses
which took place on September 3, 1995; (4) one for a Maryland state
driving with a suspended license offense which took place on June 19,
2001; (5) one for a Maryland state driving with a revoked license offense
which took place on February 25, 2002; and (6) two because the current
§ 922(g) offense was committed while Allen was on probation for the
driving offenses.
4                       UNITED STATES v. ALLEN
was 168 to 210 months, when it should have reported that the range
was 180 to 210 months. See USSG § 5G1.1(c).

   On January 9, 2004, Allen appeared for sentencing. Consistent with
the terms of the plea agreement, the government moved for a one
level downward departure under § 5K1.1, which would have placed
Allen’s sentencing range at 151 to 188 months (offense level 29,
criminal history category VI). Of note, the government did not move
for a downward departure under 18 U.S.C. § 3553(e). Allen argued
for a further departure based on his substantial assistance, his criminal
history category over-representing his criminal history, and the duress
that allegedly made him commit the § 922(g) violation.3

   After hearing argument from counsel, the district court reduced
Allen’s criminal history category from VI to IV, based on the finding
that Allen’s criminal history category over-represented his criminal
history. The court also departed from the PSR’s recommended
offense level of 30 to offense level 22, which, at a criminal history
category of IV, produced a sentencing range of 63 to 78 months. For
the eight level departure, the court relied on Allen’s substantial assis-
tance to the government and the fact that duress drove Allen to com-
mit the § 922(g) violation. However, the court explicitly refused to
"make a specific finding as to the eight levels[,] how many of those
are 5K1.1 and how many of those are on the duress ground." Allen
was sentenced to sixty-three months’ imprisonment.

                                   II

   On appeal, the government argues that the district court erred when
it departed below the sentencing range of 151 to 188 months (offense
level 29, criminal history category VI), which was the range recom-
mended by the government following its one level downward depar-
    3
   The factual basis of Allen’s duress argument is as follows. Sometime
in May 2002, two armed gunmen in the middle of the night broke into
the apartment that Allen shared with his girlfriend. The gunmen chased
Allen through the apartment and held a gun to Allen’s girlfriend’s head.
The gunmen stole $5,000 in drug proceeds. Fearful of another attack,
Allen and his girlfriend moved. They purchased the Ruger P-95 for their
protection and kept it under a pillow in their bed.
                       UNITED STATES v. ALLEN                         5
ture motion under § 5K1.1 of the Guidelines. According to the
government, a departure based on duress was not warranted because
the alleged duress did not involve a threat of physical injury resulting
from the unlawful act of a third party. See USSG § 5K2.12
("Ordinarily, coercion will be sufficiently serious to warrant departure
only when it involves a threat of physical injury . . . resulting from
the unlawful action of a third party or from a natural emergency.").
The government further posits that Allen’s extensive criminal history
did not warrant a departure based on his criminal history category
over-representing his criminal history. We agree with the government
that Allen’s sentence must be vacated, albeit for different reasons.

   Allen pled guilty to a § 922(g) offense. Because Allen had three
prior felony convictions for serious drug offenses, a fact he does not
contest before this court, he faced a statutory mandatory minimum
sentence of fifteen years under 18 U.S.C. § 924(e). Because the statu-
tory mandatory minimum sentence was fifteen years, the district court
was not permitted to sentence Allen below fifteen years unless 18
U.S.C. §§ 3553(e) or (f) permitted the court to do so. Section 3553(f),
better known as the "safety valve exception," clearly does not apply
here because, among other things, Allen’s § 922(g) offense involved
a firearm. That leaves us with the question of whether § 3553(e)
allowed the court to sentence Allen below the statutory mandatory
minimum sentence.

   Section 3553(e) provides that, "[u]pon motion of the Government,
the court shall have the authority to impose a sentence below a level
established by statute as a minimum sentence so as to reflect a defen-
dant’s substantial assistance in the investigation or prosecution of
another person who has committed an offense." 18 U.S.C. § 3553(e).
Section 5K1.1 of the Guidelines provides that, "[u]pon motion of the
government stating that the defendant has provided substantial assis-
tance in the investigation or prosecution of another person who has
committed an offense, the court may depart from the guidelines."
USSG § 5K1.1.

   In Melendez v. United States, 518 U.S. 120 (1996), the Supreme
Court analyzed the relationship between § 3553(e) and § 5K1.1. Spe-
cifically, the Court addressed the question of whether a government
motion made under § 5K1.1 vested the district court with authority to
6                       UNITED STATES v. ALLEN
depart below the statutory mandatory minimum sentence for the
charged offense. In holding that it did not, the Court explained that

     nothing in § 3553(e) suggests that a district court has power
     to impose a sentence below the statutory minimum to reflect
     a defendant’s cooperation when the Government has not
     authorized such a sentence, but has instead moved for a
     departure only from the applicable Guidelines range. . . .
     Moreover, we do not read § 5K1.1 as attempting to exercise
     this nonexistent authority.

Id. at 126-27. The Melendez Court held that, before a district court
could sentence below a statutory mandatory minimum, the govern-
ment must specifically move for such a departure. Id. at 129-30.

   In United States v. Johnson, 393 F.3d 466 (4th Cir. 2004), we
applied Melendez and recognized that the particular type of motion
for substantial assistance consideration determines the type of depar-
ture a district court is authorized to make. We explained that,

     [w]hen a statutory minimum sentence is involved in the
     case, a § 5K1.1 motion is less defendant-friendly than a
     § 3553(e) motion. A § 3553(e) motion allows the district
     court to depart below both the statutory minimum sentence
     and the low-end of the Guideline range. However, a § 5K1.1
     motion does not allow the court to depart below the statu-
     tory minimum sentence.

Id. at 470 n.4.

   In this case, in the plea agreement, the government vowed to make
a § 5K1.1 motion, which it did at sentencing. Absent a § 3553(e)
motion, the district court lacked the authority to sentence Allen below
the statutory mandatory minimum of fifteen years.

   After we raised the § 3553(e) issue sua sponte at oral argument,
counsel for the government, while on the one hand conceding that the
district court lacked the authority to impose a sentence of less than fif-
teen years, unabashedly represented on the other hand that the gov-
                       UNITED STATES v. ALLEN                         7
ernment’s one level downward departure motion under § 5K1.1 in the
plea agreement and at sentencing was intended to include a motion
for downward departure under § 3553(e). Counsel for Allen argued to
this court that the parties’ course of dealing suggests that the parties
and the district court worked from the premise that the government’s
§ 5K1.1 motion encompassed a motion pursuant to § 3553(e). In fact,
counsel for Allen indicated that Allen would not have pled guilty if
the government had not agreed to a possible sentence below the statu-
tory mandatory minimum based either on duress or Allen’s criminal
history category over-representing his criminal history. Finally, coun-
sel for the government represented that it was "office policy" for the
District of Maryland that a motion made pursuant to § 5K1.1 includes
a § 3553(e) motion.

   In our view, we cannot accept the parties’ invitation to view the
record as suggesting that the government made a § 3553(e) motion
either in the plea agreement or at sentencing. First, the government’s
departure motion, both orally and in writing, was explicitly made pur-
suant to § 5K1.1. Indeed, there was no mention below by either party
of a motion made pursuant to § 3553(e), and the district court did not
mention § 3553(e) at any time when ruling on the various motions for
downward departure from the sentencing range or in imposing the
sentence of sixty-three months. Moreover, the parties’ briefs filed in
this court make no mention of a § 3553(e) motion made below. Obvi-
ously, the words employed in the plea agreement and used at sentenc-
ing set forth the best evidence of the government’s intentions
concerning possible departures. Second, the plea agreement clearly
intimates the implementation of the statutory mandatory minimum
sentence of fifteen years. The plea agreement provided that, in the
event Allen was found to be an Armed Career Criminal under 18
U.S.C. § 924(e), he was subject to a "minimum mandatory sentence
of fifteen (15) years without parole and up to life imprisonment with-
out parole." The plea agreement also provided that, "regardless of the
applicability" of an acceptance of responsibility reduction, the court
was "required to impose a minimum mandatory sentence of fifteen
years without parole pursuant to 18 U.S.C. Section 924(e)." This lat-
ter provision of the plea agreement is most telling, as it recognizes
that the court was "required" to impose the statutory mandatory mini-
mum sentence. Third, in the plea agreement, the government specifi-
cally reserved the right to appeal a sentence below the statutory
8                        UNITED STATES v. ALLEN
mandatory minimum sentence. If the government intended to make a
§ 3553(e) motion in the plea agreement, then there was no reason to
include the statutory mandatory minimum reservation of rights provi-
sion in the appeal waiver portion of the plea agreement. Finally, we
cannot place much stock in the parties’ reliance on the United States
Attorney for the District of Maryland’s policy that a motion made
pursuant to § 5K1.1 includes a § 3553(e) motion. There simply is no
evidence in the record, other than the parties’ unsupported allegations,
suggesting that this policy, which is incongruous with settled prece-
dent from this court and the United States Supreme Court, does, in
fact, exist.

                                    III

   In sum, in the absence of a motion pursuant to § 3553(e), a sen-
tence below the statutory mandatory minimum was not permitted.4
Accordingly, we vacate Allen’s sentence and remand for resentencing.5
    4
     Although it may be argued that the government waived its right to
challenge the district court’s failure to sentence Allen to the statutory
mandatory minimum sentence of fifteen years, the government’s depar-
ture arguments on appeal necessarily encompass the questions of
whether the court began at the right starting point for a departure (either
180 or 168 months) and whether the court was legally entitled to depart
below a sentence of fifteen years. This latter question brings into play the
§ 3553(e) issue decided by us today; thus, we see no merit to a waiver
argument. In any event, in exercising our appellate discretion, we can
correct plain errors even when the government fails to raise the issue. Cf.
United States v. Perkins, 108 F.3d 512, 517 (4th Cir. 1997) ("[T]he dis-
trict court’s plain error allowed Perkins to receive an unwarranted 52-
month reduction, thereby affecting the substantial rights of the govern-
ment and the people of the United States that this defendant be sentenced
correctly" and "[t]he bestowing of a windfall sentence reduction . . . also
seriously affects the fairness, integrity, and public reputation of judicial
proceedings.") (citation and internal quotation marks omitted).
   5
     Given counsel for the government’s concession at oral argument that
he intended the § 5K1.1 motion to include, albeit sub silentio, a
§ 3553(e) motion as well, one would assume that the government has
obligated itself to do so on remand. Assuming the government makes the
appropriate § 3553(e) motion on remand, in sentencing Allen, the district
court must first "calculate (after making the appropriate findings of fact)
                         UNITED STATES v. ALLEN                           9
                                          VACATED AND REMANDED

the range prescribed by the guidelines." United States v. Hughes, 401
F.3d 540, 546 (4th Cir. 2005). Next, the court must consider whether a
sentence within the advisory sentencing range "serves the factors set
forth in § 3553(a) and, if not, select a sentence that does serve those fac-
tors." United States v. Green, 436 F.3d 449, 456 (4th Cir. 2006). To
select a sentence that serves the § 3553(a) factors, the court "should first
look to whether a departure is appropriate based on the Guidelines" and,
"[i]f an appropriate basis for departure exists, the district court may
depart." United States v. Moreland, 437 F.3d 424, 432 (4th Cir. 2006).
"If the resulting departure range still does not serve the factors set forth
in § 3553(a), the court may then elect to impose a non-guideline sentence
(a ‘variance sentence’)." Id. Regardless of the sentence ultimately
imposed, the court must fully and articulately explain its reasons for
choosing a given sentence, especially if a departure or variance is
involved. Id.; Hughes, 401 F.3d at 546 & n.5.